EXECUTION VERSION






FIRST AMENDMENT dated as of October 7, 2019 (this “Amendment”) to the CREDIT
AGREEMENT dated as of August 22, 2011, as amended and restated as of July 25,
2013, as further amended and restated as of March 31, 2016, and as further
amended and restated as of August 28, 2019, among NCR CORPORATION
(the “Borrower”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended and in effect
prior to the effectiveness of this Amendment, the “Credit Agreement”).
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in the manner set forth below, and the Lenders whose signatures appear below,
constituting the Required Lenders, are willing to amend the Credit Agreement, on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement (as amended
hereby).
SECTION 2.     Amendment of the Credit Agreement. Effective as of the First
Amendment Effective Date (as defined below), Section 5.11(a) of the Credit
Agreement is amended by deleting the second sentence thereof and replacing it
with the following text:
“The proceeds of the Delayed Draw Term Loans will be used (i) solely to
refinance all of the Existing 5.875% Notes and to pay fees and expenses in
connection therewith and (ii) to the extent of any remaining proceeds, solely to
refinance all or any portion of the Existing 6.375% Notes and to pay fees and
expenses in connection therewith; provided that the Company may temporarily use
the proceeds of the Delayed Draw Term Loans to repay Revolving Loans, so long as
on or prior to December 31, 2019 such proceeds are ultimately reapplied as set
forth above.”
SECTION 3.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that:
(a)     This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
(b)     On the First Amendment Effective Date, and after giving effect to this
Amendment, the representations and warranties of each Loan Party set forth in
the Credit Agreement and in each other Loan Document are true and correct (i) in
the case of the representations and warranties qualified as to materiality, in
all respects and (ii) otherwise, in all material respects, in each case as
though made on and as of the First Amendment Effective Date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty is so true and correct on and as
of such prior date.
(c)     On and as of the First Amendment Effective Date, no Default or Event of
Default has occurred and is continuing.
SECTION 4.     Effectiveness. This Amendment shall become effective on the date
(the “First Amendment Effective Date”) on which the Administrative Agent (or its
counsel) shall have received duly executed counterparts (which may include
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page of a signed counterpart of this Amendment)
hereof that, when taken together, bear the authorized signatures of the
Administrative Agent, the Borrower and Lenders constituting the Required
Lenders. The Administrative Agent shall notify the Borrower and the Lenders of
the First Amendment Effective Date, and such notice shall be conclusive and
binding.
SECTION 5.     Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of counsel to the Administrative Agent.
SECTION 6.     Effect of Amendment. %2.Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent, the Issuing Banks or the Lenders under the Credit Agreement or any of the
other Loan Documents, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any of the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any of the other Loan Documents in similar or different
circumstances.
(a)     On and after the First Amendment Effective Date, any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment.
(b)     This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and each other Loan Document.
SECTION 7.     Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.     Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
SECTION 10.     Incorporation by Reference. The submission to jurisdiction,
service of process, venue, judgment currency, waiver of immunity and waiver of
jury trial provisions set forth in the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.
[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
NCR CORPORATION,
by
 
/s/ Farzad Jalil
 
Name: Farzad Jalil
 
Title: Assistant Treasurer





JPMORGAN CHASE BANK, N.A.,  
as Lender and as Administrative Agent,
by
 
/s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director





BANK OF AMERICA, N.A.,  
as Lender,
by
 
/s/ Kyle Oberkrom
 
Name: Kyle Oberkrom
 
Title: Associate








Name of Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION
 
by
 
/s/ Evan Waschitz
 
Name: Evan Waschitz
 
Title: Director





Name of Lender: MUFG BANK, LTD.
 
by
 
/s/ Matthew Antioco
 
Name: Matthew Antioco
 
Title: Director







Name of Lender: PNC Bank, National Association
 
by
 
/s/ Jeffrey Mills
 
Name: Jeffrey Mills
 
Title: Vice President





Name of Lender: ROYAL BANK OF CANADA
 
by
 
/s/ Kamran Khan
 
Name: Kamran Khan
 
Title: Authorized Signatory









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: SUNTRUST BANK
 
by
 
/s/ David Bennett
 
Name: David Bennett
 
Title: Director





Name of Lender: Capital One National Association
 
by
 
/s/ Timothy A. Ramijanc
 
Name: Timothy A. Ramijanc
 
Title: Duly Authorized Signatory





Name of Lender: Fifth Third Bank
 
by
 
/s/ Dan Komitor
 
Name: Dan Komitor
 
Title: Senior Relationship Manager





Name of Lender: CITIBANK, N.A.
 
by
 
/s/ Javier Escobar
 
Name: Javier Escobar
 
Title: Director and Vice President





Name of Lender: UNICREDIT BANK AG, NEW YORK BRANCH
 
by
 
/s/ Julien Tizorin
 
Name: Julien Tizorin
 
Title: Managing Director







 
by
 
/s/ Byron Korutz
 
Name: Byron Korutz
 
Title: Associate Director









Name of Lender: TD BANK, N.A.
 
by
 
/s/ Shreya Shah
 
Name: Shreya Shah
 
Title: Senior Vice President





Name of Lender: Santander Bank, NA
 
by
 
/s/ Patrick McMullan
 
Name: Patrick McMullan
 
Title: Senior Vice President









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: THE NORTHERN TRUST COMPANY
 
by
 
/s/ Kimberly A. Crotty
 
Name: Kimberly A. Crotty
 
Title: Vice President





Name of Lender: HSBC BANK USA, National Association
 
by
 
/s/ Chris Pirkle
 
Name: Chris Pirkle
 
Title: SVP – Regional Director









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: KeyBank National Association
 
by
 
/s/ Karson Malecky
 
Name: Karson Malecky
 
Title: Vice President









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: Standard Chartered Bank
 
by
 
/s/ James Beck
 
Name: James Beck
 
Title: Associate Director













For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: Branch Banking & Trust Company
 
by
 
/s/ Ketak Sampat
 
Name: Ketak Sampat
 
Title: Senior Vice President









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: People's United Bank, N.A.
 
by
 
/s/ Darci Buchanan
 
Name: Darci Buchanan
 
Title: Senior Vice President









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: SYNOVUS BANK
 
by
 
/s/ Chandra Cockrell
 
Name: Chandra Cockrell
 
Title: Relationship Manager









Name of Lender: Capital Bank
 
by
 
/s/ Kevin McConaha
 
Name: Kevin McConaha
 
Title: VP/Senior Commercial Relationship Manager









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









Name of Lender: _First National Bank of Omaha
 
by
 
/s/ Dale Ervin
 
Name: Dale Ervin
 
Title: Senior Advisor









For any Lender requiring a second signature block:




 
by
 
 
 
Name:
 
Title:









    



